        Case
         Case:
             3:18-cv-06810-JST
               18-17274, 12/01/2018,
                                 Document
                                     ID: 11105933,
                                            91 Filed
                                                   DktEntry:
                                                     12/13/185, Page 1 of 1



                    UNITED STATES COURT OF APPEALS                         FILED
                           FOR THE NINTH CIRCUIT                            DEC 1 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
EAST BAY SANCTUARY COVENANT;                      No.   18-17274
et al.,
                                                  D.C. No. 3:18-cv-06810-JST
                Plaintiffs-Appellees,             Northern District of California,
                                                  San Francisco
 v.
                                                  ORDER
DONALD J. TRUMP, President of the
United States; et al.,

                Defendants-Appellants.

Before: LEAVY, BYBEE, and HURWITZ, Circuit Judges.

      The court has received appellants’ “Emergency Motion Under Circuit Rule

27-3 For Administrative Stay And Motion For Stay Pending Appeal.” The request

for an immediate administrative stay is denied.

      The opposition to the emergency motion for a stay pending appeal is due by

5:00 p.m. Pacific Standard Time on Monday, December 3, 2018. The optional

reply in support of the emergency motion is due by 5:00 p.m. Pacific Standard

Time on Tuesday, December 4, 2018.




AC/MOATT
